On Motion for Reheáring
In his motion for rehearing appellant raises the question, among others, that we erred in saying that the filing of Brady’s will for probate constituted a breach of the contract to sell the land in question.
The measure of damages claimed, by appellant was the difference between the contract price and the value of the land at the time of trial. , The contract price was $15 per acre, the value claimed at the time of trial was $25. The only proof of value-offered was the value at the time of trial and at the time suit was brought.
The writing dated January 10, 1946, recited that the seller would have a deed made as soon as possible. The writing dated January 12th did not expressly provide when the deal should be closed, but did provide that the purchaser should have possession on January 1, 1947. It was evidently contemplated by the parties that the deal should be closed, except as to delivery of possession,’ within a reasonable time after the contract was signed. It is a familiar rule of the law of contracts that performance will usually be implied ■as having been intended within a reasonable time where the parties do not stipulate for performance at a definite time. On February 27, 1946, Brady, the seller, made the -contract with the Loftins in which he agreed that he would leave the property in question to them by his will. Brady died on March 11th, and his'will was offered. for probate on March 14th, in 1946.
The conclusion of law filed by the trial court, pertinent to the matter now under discussion, reads as follows: “There Being evidence before the court of the value of the property at the date of the instruments sued on and no evidence of any enhancement in value, except at the date of filing the suit for specific performance, and there being evidence that 'during his lifetime, W. A. Brady, after the date' of the; instruments sued on, contracted with defendants Melvin Loftin and Maggie Loftin, to leave the property which plaintiff is seeking to purchase to them by his'will and| they having filed the will for probate immediately after the death of W. A. Brady the breach, of any, must be found to have occurred not later than the date of the filing of the will for probate and there being no evidence of any enhancement of value having taken place at the time, there is no evidence authorizing plaintiff to recover damages for breach of contract.”
It was this conclusion of law that we had in mind when we said in our original opinion that the trial court treated the date the will was filed for probate as the date the -contract was breached. Our summary of the trial court’s finding was not precisely accurate, because the trial court actually found the same thing that we held, to-wit, that the breach of the'con*773tract should be treated as having- occurred not later than the time the will was filed for probate. It is our opinion that the 'breach occurred when Brady entered into the agreement with the Loftins on February 27, 1946, to leave the land to them by his will, and it was this we had in mind, as the trial court probably had in mind, in saying that the breach of the contract should be treated as having occurred not later than the time the will was filed for probate. Appellant made no effort to show that the land was worth more than the contract price at that time.
“The ordinary measure of damages in an action by the purchaser for a breach by the vendor of his contract to sell or convey real property is the difference between the contract price and the market value at the date of the breach.” 43 Tex. Jur. 603.
Appellant is correct in saying that the remedy, whether for specific performance or for damages, may be pursued after the will is probated, but the measure of dam-’ ages is to be determined by the date of the breach of the contract, not by the date suit is brought for damages.
Appellant also says that we erred in holding that the contract between Brady and the Loftins was an agreement to leave specific property by will, as distinguished from an agreement to leave such property as the- testator might own at the time of his death. In the latter event, the beneficiaries would take -only such rights as the testator himself had in the property at the time of death. Appellant calls attention to certain language of the will which reads as follows: “I hereby give, bequeath and-demise unto Melvin Loftin and his wife; Maggie Loftin, * * * the following described real estate and personal property * * * which I may own or be interested in or entitled to at the time of my death.”
The terms of the written contract are unqualified in providing that Brady will make a will leaving the property in question to the Loftins. The contract does provide that in the event the income from Brady’s properties should be insufficient to maintain him that a named person as attorney in fact may sell such , of his property as may be necessary to provide the required funds. Giving effect to all parts of the will and the contract and harmonizing them as far as is reasonably possible, -we construe the quoted language as having reference to a possible future sale by the named attorney in fact, and not to a possible conveyance or contract of sale theretofore made by Brady. We construe the writings involved , as a firm commitment on Brady’s part to leave ⅛⅞ land to the Loftins by his will, subject only to the contingency set out in the contract, to-wit, a sale at a future time made for the purpose of providing funds for Brady’s support. • .- ■>
The motion for rehearing is overruled.